         Case 1:17-cv-04660-LMM Document 122 Filed 07/08/20 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION


 MARTIN COWEN, ALLEN BUCKLEY,
 AARON GILMER, JOHN MONDS,
 LIBERTARIAN PARTY OF GEORGIA,                     CIVIL ACTION FILE
 INC.,
               Plaintiff(s),                       NO. 1:17-cv-04660-LMM

 vs.

 BRAD RAFFENSPERGER in his official
 capacity as Secretary of State of the State
 of Georgia,
                   Defendant(s).



                                        ORDER


       The mandate of the United States Court of Appeals having been read and
considered, it is


       Ordered and Adjudged that the mandate of the United States Court of Appeals
be and it hereby is made the judgment of this Court.


       Dated at Atlanta, Georgia this ____ day of July, 2020.




                                               HONORABLE LEIGH MARTIN MAY
                                               United States District Judge
